Title: 10th.
From: Adams, John Quincy
To: 


       The weather in the morning was disagreeable, but cleared up, at about ten. Had company at my chamber. Major Cabot and his Lady, Miss Bromfield, Miss Thomson, and Miss Fayerweather, Miss Williams, and Miss Wigglesworth; Mr. Ellery, Mr. Ware, and Miss Andrews, with several of my Classmates. It was almost twelve before the president made his appearance, immediately after which the performances began. The Latin Oration was omitted: B Barron, has been prevented by indisposition from writing it: the forensic dispute between Eaton, and Harris, came on, first. It was upon the question, “Whether Man, has a natural right to destroy inferior animals” very well supported on both sides: Though Harris in one or two passages, could not help indulging, his fondness for the pathetic: the next thing was the syllogistic dispute, by Treadwell respondent, Hill, Underwood, and West, opponents. The two first only performed, and Hill, blundered a little. The Question was, “whether the origin of all our ideas may be referred to the senses.” The Dialogue between Tamerlane and Bajazet was next spoken by the juniors Barron and Abbot. The greek oration, by Phillips, followed; after which I mounted the stage with Freeman and Little. I read the following piece. Little spoke immediately after me, upon Physic, and Freeman, closed, with a panegyric upon Divinity, which he performed so well that we were honoured with a clap.
       
        
         
          A Conference Upon the comparative utility of Law, Physic, and Divinity.
          
           Law
           
          
          At a time when the profession of the Law, labours under the heavy weight of popular indignation; when it is upbraided as the original cause of all the evils with which the Commonwealth is distressed; when the legislature have been publicly exhorted by a popular writer to abolish it entirely, and when the mere title of Lawyer, is sufficient to deprive a man of the public confidence, it should seem, this profession would afford but a poor subject for panegyric: but its real utility is not to be determined by the short lived frenzy of an inconsiderate multitude, nor by the artful misrepresentations of an insidious writer: with this consideration, I shall rely upon the candor of the audience, without being terrified by the prevailing prejudice of the day.
          It is a melancholy reflection, that the utility of all the learned professions, depends entirely upon the errors, the infirmities, and the vices of mankind: Were the conduct of men towards one another directed by the invariable and eternal rules of reason, and equity, there would be no occasion for the laws of Man: if the human frame were not subject to disorders and convulsion, the skill of the physician would not be required; and if our passions were never to lead us astray from the duties which we owe to the creator, and to our fellow mortals, an order of divines would be wholly unnecessary. Unfortunately these very institutions, which were calculated to correct the frailties, and to supply the deficiencies of humanity, afford striking examples of its weakness. The lawyer depends for his subsistence, upon the breach of those Laws, whose dignity his profession obliges him to maintain; the interest of the Physician, is benefited, by the loss of that health which he is employ’d to restore; and were those vices and follies to cease, which the preacher condemns with abhorrence, and laments with pathetic eloquence, his welfare would not be promoted so much as that of religion: I am sensible, gentlemen, that the profession of the law, has been charged with this defect in almost all nations, and under all governments, whilst the physician, and the divine, have more frequently escaped the imputation. The law, labours under peculiar disadvantages in this respect. Whenever two individuals appeal to the Laws of their country to decide a dispute between them, one of them, must necessarily be in the wrong; yet such is the influence of the passions, that very frequently each of the parties is confident in the justice of his cause; and consequently, whatever the judgment may be, one of the parties, at least will consider himself injured: instead of imputing his misfortune to his own imprudence or folly, his passion will immediately suggest that it was owing to the ignorance or negligence of his lawyer, or to the sophistical refinements of the pleader for his adversary: to circumstances of this nature, more than to any peculiar depravity of the lawyers, is owing the general odium which the profession has incurr’d: The physician has the same temptation to lengthen out a disease, that the lawyer has to protract the final issue of a cause; but if it should overcome his virtue, he is not in an equal danger of being detected; because he can easily convince his patient that the obstinacy of the disease is invincible: and should the patient die, such is the discretion and politeness of the dead, (as a dramatic author has observed) that they are never heard to complain. The opposite interests of religion, and of the preacher are still less exposed to public view: the Divine may continue year after year in the same round of exhortation: he may point out to his people the evil tendency and pernicious consequences of sin: with the most ardent zeal, he may recommend to them to practice humility, moderation, sobriety, and every other Christian virtue: so long as he addresses his discourses to men, he will never be in want of fruitfull topics for declamation; and so long as he performs all that is enjoined him by his profession, his people can never censure him, because they do not reform their manners.
          But, gentlemen, general reflections against any particular order of men, are as false as they are illiberal; and while I freely acknowledge the abuse which may be made of the learned professions, with the most heartfelt satisfaction, I can affirm that in this country they are generally filled with men incapable of using base and ignoble arts; men, whose virtues place them beyond the reach of malice, and whose talents must always command respect.
          I shall not attempt to prove the superior utility of this profession over the others; they are all absolutely necessary for the happiness, nay for the very existence of a civilized Society; and therefore I conceive their utility to be equal: their objects are to secure the possession of the three greatest blessings which contribute to the felicity of mankind, health, liberty, and innocence. Deprived of either of these, a man must necessarily be wretched; but so long as he possesses them all, he will never be overwhelmed by the torrent of other misfortunes. I shall leave it to you, gentlemen, to expatiate with superior elegance upon the utility of Physic and divinity, and shall only beg leave to mention some of the particular advantages, which are derived to Society from the profession of the law.
          Before the establishment of Society, the only law by which the conduct of men towards one another could be directed, was that of benevolence, which nature has implanted in the human heart, and the influence of this amiable virtue, was frequently overpowered, by the irresistible violence of unrestrained passions. When men first began to unite in small communities, it was necessary, that the rights and obligations of every individual, should be ascertained, by some permanent regulations: the Societies being neither extensive nor numerous, the laws at first were simple and few in number: but in proportion as the wealth the prosperity and the numbers of the Society increased, the duties and the rights of every citizen increased with them: as soon as an intercourse was opened between different States, an additional System of Laws was requisite, to regulate the communications between different nations; and finally by a continual and unavoidable multiplication of the laws, the system became so complicated, that a perfect knowledge of it, could not be obtained, without assiduous attention and laborious application: the greatest part of the community engaged in other pursuits, could not attend sufficiently to this study: it was however necessary that the laws should be executed: judges were therefore necessary who should know exactly what proportion had been established by the laws, between the punishment and the crime: it was necessary that the man to whom nature and fortune might have dispensed their gifts with liberality, should in a court of Law, have no advantage, over him, whose mind should be neither enlightened by science, nor dignified by genius: it was necessary that wealth and talents should not be taken as proofs of innocence, nor poverty and ignorance of guilt: hence arose the necessity of this profession, and whatever may be the insinuations of Envy, or the aspersions of Malice, it has certainly been the means of placing men upon a more equal footing in the courts, than they would be if every man, were obliged to plead his own cause. What employment can in fact, be more truly respectable and useful, than to defend the cause of innocence, and to vindicate the rights of injured justice: to protect the feeble, and defenceless son of poverty, from the cruel fangs of Oppression, and to detect the villain who either publicly or in secret violates the laws of Society, or endangers the safety of individuals.
          The intimate connection between the science of the laws, and that of government must be obvious to everyone. The liberty of a State consists in the unlimited obedience of its citizens to the laws alone: every breach of a law, is therefore a breach of the liberties of the Community: and consequently, the man, whose profession obliges him to enforce the execution of the laws, must naturally be jealous, and tenacious of the liberty of his Country.
          In free governments, lawyers have been more frequently admired by posterity, than rewarded by their contemporaries, for their ardent patriotism, and their generous spirit of freedom. The name alone of a Demosthenes or a Cicero conveys the idea of the father of his Country; yet, it is well known, that one of these exalted patriots, to avoid being given up by his ungrateful countrymen to the tyrant of Macedon, was obliged to put a period to his own existence: the other was banished from the very city, which by his vigorous exertions, and indefatigable vigilance, had been saved from impending destruction; and was finally murdered by the unhallowed hands of an execrable miscreant whose life had been preserved by his eloquence.
          In absolute monarchies, where the physician has not the most distant connection with public affairs, and where the clergy, are frequently used as the blind but powerful instruments of despotic sway, the lawyers, are the only set of men, who oppose any barrier to the arbitrary proceeding of tyranny. “The parliaments of Paris” says Dr. Moore “can remonstrate to the throne; and have done it, with such strength of reasoning, and energy of expression, that if eloquence were able to prevail over unlimited power, every grievance would have been redressed. Some of these remonstrances, not only display examples of the most sublime and pathetic eloquence, but also breathe a spirit of freedom which would do honour to a british house of commons—indeed the lawyers in France, have display’d more just and manly sentiments of government, and have made, a nobler struggle against despotic power than any set of men in the kingdom.” Such was the testimony of a writer who was not a lawyer and who was an Englishman. Yet he adds with equal truth that they are both in private society, and upon the stage, the objects of continual ridicule. The only inference that I can draw from this is, that the man who undertakes to promote the welfare of his fellow creatures, must be actuated by some nobler motive, than the desire of obtaining their gratitude and applause.
          But, gentlemen, I must repeat, that notwithstanding my partiality in favour of this profession, I have the highest veneration for those, in praise of which you are about to speak: a bigoted attachment to one course of life, joined to a contempt or hatred, of any other, is the sure characteristic of a trifling genius, and a contracted mind: and you will acknowledge with me, that the man, who unites the talents of the mind to the virtues of the heart, will always render whatever profession he embraces, respectable, and useful.
         
        
       
       After the conference, Prescott delivered the Hebrew Oration; but had not got it by heart. Foster then spoke the english oration, which was applauded by a clap. It was upon the political situation of affairs: but in the old stile of invective against luxury, and foreign gewgaws.
       After the performances closed, the company escorted the Corporation and overseers to the stewards. It was after 3, before they finished their exercices. Charles and I dined at Mr. Williams’s, in company with Mr. Ward, a young gentleman who graduated at this university, a few years agone; a Miss Miranda Woodward, and my classmate Phelps: the professor himself was not at home: but came in before we went away: He was uncommonly merry and witty: he had several spats with Dr. Waterhouse who called there after dinner.
       I pass’d the evening at Judge Dana’s: he recovers but slowly.
      